EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions.

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Michael L Hebert on 05/10/2022.

2.	In the claims:
■	Cancel claims 70, 71, 76, 78, 79, 81-85, and 88.


3.	Upon further consideration withdrawn claims 93-101 have been rejoined with previously elected claims 61, 90-92, and 102-110

4.	Claims 61 and 90-110 are allowed.

5.	The prior art neither teaches nor suggests the claimed method for producing adipate, 6-aminocaproate, hexamethylenediamine or caprolactam, comprising culturing a non-naturally occurring microbial organism comprising: (A) a methanol metabolic pathway, wherein said organism comprises at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol compared to said organism not comprising said at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme, wherein said methanol metabolic pathway comprises: (i) a methanol methyltransferase and a methylenetetrahydrofolate reductase; (ii) a methanol dehydrogenase; or (iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and (B) (i) an adipate pathway, (ii) a 6-aminocaproate pathway, (iii) a hexamethylenediamine pathway, or (iv) a caprolactam pathway, under suitable conditions and for a sufficient period of time to produce adipate, 6- aminocaproate, hexamethylenediamine or caprolactam.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652